UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1027



YILMA MEKONNEN G TSADIK,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-933-047)


Submitted:   July 31, 2006                 Decided:   August 10, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Solomon Bekele, LAW OFFICE OF SOLOMON & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, James Hunolt, OFFICE OF IMMIGRATION LITIGATION, Teresa T.
Milton, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Yilma      Mekonnen    G    Tsadik,   a    native    and    citizen     of

Ethiopia,   petitions      for    review     of   an   order    of    the   Board   of

Immigration Appeals adopting and affirming the immigration judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

            In   his    petition       for   review,    Tsadik       challenges     the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”              INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).        We have reviewed the evidence of record and

conclude that Tsadik fails to show that the evidence compels a

contrary result.        Accordingly, we cannot grant the relief that he

seeks.

            Additionally, we uphold the denial of Tsadik’s request

for withholding of removal.              “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”                Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).           Because Tsadik failed to show that




                                        - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

            Tsadik also failed to meet the standard for relief under

the   Convention   Against    Torture.         To   obtain   such    relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”   8 C.F.R. § 1208.16(c)(2) (2006).           Tsadik failed to make

such a showing before the immigration court.

            Accordingly,     we   deny   the    petition     for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                    - 3 -